FIRST DIVISION
                               PHIPPS, C. J.,
                         DOYLE, P. J., and BOGGS, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                     June 10, 2015




In the Court of Appeals of Georgia
 A15A0118. SCHLESSELMAN v. THE STATE.                                        BO-005C

      BOGGS, Judge.

      A jury found Steven Schlesselman guilty of computer child exploitation and

attempted child molestation. Schlesselman appeals, challenging the sufficiency of the

evidence. For reasons that follow, we affirm.

      On appeal from a criminal conviction, the defendant no longer enjoys a

presumption of innocence, and the evidence must be construed in the light most

favorable to the verdict. See Collins v. State, 276 Ga. App. 358 (623 SE2d 192)

(2005). We do not weigh the evidence or resolve issues of witness credibility, but

merely determine whether the jury was authorized to find the defendant guilty beyond

a reasonable doubt. See id.
      So viewed, the evidence shows that in May 2012, Effingham County Sheriff’s

Investigator Joe Heath commenced a proactive child internet exploitation

investigation. As part of the investigation, he created a profile on motherless.com, a

social media website catering to persons with various sexual fantasies and fetishes,

many involving children. Describing himself as a 39-year-old single mother trying

to make money with her daughter’s help, Heath posted the profile under the user

name “GeorgiaJenn” and asked other site users to send “her” an email if “you are in

Georgia and like young and just wanna hook up.”

      Several months later, Heath received an email from an individual who asked

whether GeorgiaJenn “still needed some financial help.” Although the individual used

the screen name “Loadedgunaz,” the email identified Schlesselman as the sender.

Heath responded as GeorgiaJenn, indicating that she was “looking for $150 and

offering a 14 year old female to keep [you] company for an afternoon.” Loadedgunaz

replied that he wanted to spend time with GeorgiaJenn and might be flying into

Atlanta in December. GeorgiaJenn emailed back, stating: “I am currently seeing

someone, but if you were truly interested in seeing my daughter that would be fine.”

Noting that she lived several hours from Atlanta, she suggested that Loadedgunaz



                                          2
spend the night at her house. In response, Loadedgunaz inquired “what a night of

companionship and lodging might go for?” GeorgiaJenn replied:

      My boyfriend will not be here.....but you must understand you would be
      welcome in my house but [I] do not cheat. My daughter likes older men
      and sees a couple on a regular basis. She is 14, and more than willing to
      make your stay a pleasant one. 1 nights [sic] lodging will be
      $175.......fair?


      Loadedgunaz responded: “That sounds more than fair. What guidelines do u

have for the overnight visit?” Explaining the “guidelines,” GeorgiaJenn stated, “no

hitting and no anal....other than that she is pretty open.” Loadedgunaz replied,

“[s]ounds good.”

      Shortly before the scheduled visit, Loadedgunaz provided GeorgiaJenn with

a cell phone number and asked her to text him “if we are on.” GeorgiaJenn assured

him that she and her daughter were “ready for [the] visit.” On the appointed day, the

two texted back and forth, arranging to meet at a gas station. Heath and several other

officers subsequently found Schlesselman at the meeting place. They arrested him

and, during a search incident to arrest, discovered $297 in cash on his person. The

officers also seized a cell phone from Schlesselman’s car. The telephone number

assigned to the phone matched the contact number that Loadedgunaz had provided

                                          3
to GeorgiaJenn. A search of the cell phone also revealed text messages about the

meeting and a recent internet search for “internet underage sex stings in [G]eorgia.”

      1. Schlesselman argues that the State presented insufficient evidence to support

his conviction for attempted child molestation. “A person commits the offense of

criminal attempt when, with intent to commit a specific crime, he performs any act

which constitutes a substantial step toward the commission of that crime.” OCGA §

16-4-1. To establish attempted child molestation, therefore, the State was required to

prove that Schlesselman took a substantial step toward doing “any immoral or

indecent act to or in the presence of or with any child under the age of 16 years with

the intent to arouse or satisfy the sexual desires of either the child or [himself].”

OCGA § 16-6-4 (a) (1).

      According to Schlesselman, he did not take a substantial step toward

committing    child   molestation.   We       disagree.   Through   numerous email

communications with GeorgiaJenn, whom he believed to be the mother of a 14-year-

old girl, Schlesselman arranged to pay for a night of “companionship” with the child.

He asked for and approved “guidelines” for the night, which can be construed as

sexual in nature. He then traveled to Georgia by plane, drove from Atlanta to a



                                          4
designated meeting point, and waited with almost $300 in cash for GeorgiaJenn to

arrive. At some point, he also researched underage sex stings on his cell phone.

      Although Schlesselman’s communications did not describe any particular

sexual acts that he intended to perform with the child, “[i]ntent, which is a mental

attitude, can be inferred.” (Punctuation omitted.) Collins, supra at 359 (1). And

whether a defendant possessed the necessary intent is “a question of fact for the jury

after considering all the circumstances surrounding the acts of which the accused is

charged.” (Punctuation omitted.) Id. Given the evidence presented, the jury was

authorized to conclude that, with the intent of engaging in an immoral or indecent

sexual act with a 14-year-old girl, Schlesselman took a substantial step toward

committing the crime of child molestation. See Lopez v. State, 326 Ga. App. 770, 774

(1) (b) (757 SE2d 436) (2014) (attempted child molestation conviction authorized

where defendant communicated with an adult whom he believed to be a child and

took substantial steps to meet that person to engage in sexual activity); Brown v.

State, 321 Ga. App. 798, 800 (1) (743 SE2d 474) (2013) (fact-finder authorized to

conclude that defendant took a substantial step toward committing child molestation

by traveling to an arranged location to have sexual intercourse with someone he



                                          5
believed to be a 14-year-old girl). Accordingly, the evidence was sufficient. See

OCGA § 16-4-1; OCGA § 16-6-4 (a) (1); Lopez, supra; Brown, supra.

      2. The jury also found Schlesselman guilty of violating the Computer or

Electronic Pornography and Child Exploitation Prevention Act, which, at the time of

the offense, provided:

      It shall be unlawful for any person intentionally or willfully to utilize a
      computer on-line service or Internet service, including but not limited
      to a local bulletin board service, Internet chat room, e-mail, on-line
      messaging service, or other electronic device, to seduce, solicit, lure, or
      entice, or attempt to seduce, solicit, lure, or entice a child or another
      person believed by such person to be a child to commit any illegal act
      described in . . . Code Section 16-6-4, relating to the offense of child
      molestation or aggravated child molestation.


OCGA § 16-12-100.2 (d) (1) (2012).

      On appeal, Schlesselman argues that this conviction must be reversed because

he had no direct contact or communication with a child or someone he believed to be

a child. Instead, he communicated only with GeorgiaJenn. He thus claims that he did

not “solicit a person he believed to be a child to commit illegal acts,” as alleged in the

indictment.




                                            6
      In State v. Cosmo, 295 Ga. 76, 81 (757 SE2d 819) (2014), our Supreme Court

rejected a similar argument, finding that direct communication with the child was not

necessary for a conviction under OCGA § 16-12-100.2 (d) (1). Although

Schlesselman acknowledges Cosmo, he argues that it is distinguishable from this case

because the Cosmo defendant was charged with attempting to solicit a minor to do

illegal acts, while he was charged with soliciting those acts. Schlesselman asserts that

communication through an intermediary is sufficient for attempted solicitation, but

insufficient for solicitation itself. In his view, direct communication between the

defendant and child must be established to prove solicitation.

      Again, we disagree. It is true that OCGA § 16-12-100.2 (d) (1) criminalizes

both solicitation and attempted solicitation of a minor, and much of Cosmo’s analysis

focuses on the requirements for proving attempt. The Cosmo Court, however, also

found more generally that “a solicitation of another may be made by communication

with a third party.” Cosmo, supra at 80. Without limiting its discussion to cases

involving attempted solicitation, the Court explained:

      [j]ust as solicitation of prostitution can be made through a third party
      pimp, solicitation of a child to commit the acts prohibited by OCGA §
      16-12-100.2 (d) (1) may be conducted through an adult intermediary



                                           7
      who is believed to be in a position of trust or authority with respect to
      the child.


      The Court thus made clear that solicitation can occur through a third party. And

in this case, we find the evidence of solicitation sufficient.

      In the criminal context, the term “solicit” means “to command, authorize, urge,

incite, request, or advise another to commit a crime.” Black’s Law Dictionary (5th ed.

1979); see also OCGA § 16-4-7 (a person commits criminal solicitation “when, with

intent that another person engage in conduct constituting a felony, he solicits,

requests, commands, importunes, or otherwise attempts to cause the other person to

engage in such conduct”). Here, the jury was authorized to find that, through email

communications with GeorgiaJenn, Schlesselman urged and requested a person he

believed to be a 14-year-old girl to engage in immoral or indecent acts, in violation

of OCGA § 16-6-4 (a) (1). As noted above, the communications did not reference

particular sexual acts. But the jury could conclude – based particularly on the

agreement to pay for a night of companionship with GeorgiaJenn’s child,

Schlesselman’s request for “guidelines” with respect to the overnight visit, and

GeorgiaJenn’s response to the request – that the purpose of the solicitation was a




                                           8
sexual encounter. The evidence, therefore, was sufficient to sustain his conviction for

internet child exploitation. See OCGA § 16-12-100.2 (d) (1); Cosmo, supra at 81.

      Judgment affirmed. Phipps, C. J. and Doyle, P. J., concur.




                                          9